Citation Nr: 9902452	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  96-45 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1969 and from March 1971 to June 1979.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an April 1996 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veterans current right ear hearing loss and service.

2.  There is no competent medical evidence of a nexus between 
the veterans current left ear hearing loss and service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for right 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for left 
ear hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(1998).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (1998).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998). 

Before service connection may be granted for hearing loss, 
that loss must be of a particular level of severity.  For 
purposes of applying the laws administered by the VA, hearing 
impairment will be considered a disability when the 
thresholds for any of the frequencies at 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; the thresholds 
at three of these frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1998).

The initial question which must be answered in this case, 
however, is whether the veteran has presented well grounded 
claims for service connection.  The veteran has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that a claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107].  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
In the absence of evidence of a well grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim, and the claim must fail.  See Grivois 
v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Savage v. Gober, 10 Vet. App. 488, 493 (1997); 
see Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also 
Grottveit v. Brown, 5 Vet. App. at 93.  The nexus requirement 
may be satisfied by evidence showing that a chronic disease 
subject to presumptive service connection was manifested to a 
compensable degree within the prescribed period.  See Traut 
v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 
Vet. App. 36, 43 (1993).  

The United States Court of Veterans Appeals (Court) has 
recently indicated that, alternatively, a claim may be well 
grounded based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1998).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such a condition.  Savage v. 
Gober, 10 Vet. App. at 495-97.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  Id.  If the 
chronicity provision does not apply, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. at 498.

In this case, the veterans October 1967 pre-induction 
examination revealed the following pure tone thresholds, in 
decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
0
--
25
LEFT
15
15
15
--
45

This audiological evaluation indicates a preexisting left ear 
hearing loss disability, in view of the criteria of 38 C.F.R. 
§ 3.385 (1998).  See 38 U.S.C.A. § 1111 (West 1991) (a 
veteran is presumed to be in sound condition at entry into 
service except for a disorder noted at the time of 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
disorder existed before service and was not aggravated by 
such service).  However, there are no further service medical 
records from the veterans two periods of verified active 
military service indicating complaints of, or treatment for, 
hearing loss in either ear.  

The veterans medical records include the report of an 
enlistment examination for the United States Army Reserves, 
dated in September 1981.  This examination revealed the 
following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
15
15
35
LEFT
15
10
15
30
45

An October 1984 recruiting duty examination for the United 
States Army Reserves revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
20
30
50
LEFT
15
5
15
45
60

A July 1987 quadrennial physical examination for the United 
States Army Reserves revealed the following pure tone 
thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
25
25
25
45
LEFT
35
25
15
40
55

A June 1991 physical examination for the United States Army 
Reserves revealed the following pure tone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
20
25
40
LEFT
20
5
10
40
60

On the authorized audiological evaluation conducted during 
the veterans October 1995 VA examination, pure tone 
thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
25
35
50
LEFT
15
15
25
60
80

The examiner indicated that the average pure tone thresholds 
were 29 decibels in the right ear and 45 decibels in the left 
ear.  Speech audiometry revealed speech recognition ability 
of 92 percent in the right ear and 96 percent in the left 
ear.  The diagnosis was bilateral sensorineural hearing loss, 
with no complaints of tinnitus in either ear.

In this case, the results of the veterans October 1995 VA 
audiological examination clearly indicate right and left ear 
hearing loss disabilities, in view of the criteria of 38 
C.F.R. § 3.385 (1998).  However, there is no competent 
medical evidence of a nexus between either disorder and 
service.  Specifically, there is no competent medical 
evidence showing that right ear hearing loss was incurred as 
a result of service, and there is no competent medical 
evidence showing that the veterans preexisting and 
underlying left ear hearing loss was aggravated during 
service.  The Board would point out that the veterans left 
ear hearing loss was shown to be essentially unchanged 
between his October 1967 pre-induction examination and his 
post-service September 1981 audiological examination.  There 
is also no competent medical evidence of record suggesting a 
nexus between either right or left ear hearing loss and any 
incident of service in the United States Army Reserves.  

Indeed, the only evidence of record suggesting a nexus 
between current right and left ear hearing loss and service 
is the lay opinion of the veteran.  During his April 1997 VA 
hearing, the veteran testified that he was exposed to 
artillery noise during service and that the earplugs he used 
at that time were flimsy.  However, the Board would point 
out that the veteran has not been shown to possess the 
medical expertise necessary to establish a nexus between a 
currently diagnosed disorder and service.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  Therefore, the veterans lay 
contentions, alone, do not provide a sufficient basis upon 
which to find these claims to be well grounded.  See 
Grottveit v. Brown, 5 Vet. App. at 93. 

Well grounded claims must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claims for service 
connection for right and left ear hearing loss are well 
grounded.  In the absence of competent medical evidence to 
support the veterans claims, these claims must be denied as 
not well grounded.  Since these claims are not well grounded, 
the VA has no further duty to assist the veteran in 
developing the record to support his claims.  See Epps v. 
Gober, 126 F.3d at 1467-68 (there is nothing in the text of 
§ 5107 to suggest that [VA] has a duty to assist a claimant 
until the claimant meets his or her burden of establishing a 
well-grounded claim).

In this case, the RO denied the veterans claims for service 
connection for right and left ear hearing loss on the merits 
in the appealed April 1996 rating decision, while the Board 
has denied these claims as not well grounded.  Nevertheless, 
regardless of the basis of the ROs denials, the Board 
observes that the Court has held that when an RO does not 
specifically address the question of whether a claim is well 
grounded but, instead, proceeds to adjudication on the 
merits, there is no prejudice to the appellant solely from 
the omission of the well-grounded-claim analysis.  Meyer v. 
Brown, 9 Vet. App. 425, 432 (1996). 

Furthermore, the Board is not aware of the existence of 
additional relevant evidence that could serve to make the 
veterans claims well grounded.  As such, there is no further 
duty on the part of the VA under 38 U.S.C.A. § 5103(a) (West 
1991) to notify the veteran of the evidence required to 
complete his application for service connection for the 
claimed disabilities.  See McKnight v. Gober, 131 F.3d 1483, 
1484-85 (Fed. Cir. 1997).


ORDER

A well grounded claim not having been submitted, service 
connection for right ear hearing loss is denied.

A well grounded claim not having been submitted, service 
connection for left ear hearing loss is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
